This is review, by certiorari, of a maximum weekly death benefit award under the workmen's compensation law (2 Comp. Laws 1915, § 5423 et seq.) to a mother as total dependent of her unmarried son.
The mother, a widow, owned an unproductive farm of 50 acres, upon which she resided with the deceased and another son with wife and child. The mother had no financial means, the married son extended *Page 459 
no assistance, and she was wholly dependent upon the deceased, and he provided her with clothing, food, household necessities, money for taxes, repair of buildings, help in plowing and harvesting, and for pew rent and church incidentals. The point is made that the mother was but partially dependent, and the deceased should be charged for his room and board. In case of partial dependency, the award is measured by the amount of the loss, and the loss is determined by proof of the amount contributed. See Moll v. City Bakery, 199 Mich. 670. In partial dependency, consideration may be given to the value of board and room furnished the son, even though provided out of help extended by the son, for such bears a true relation to the amount of the loss, in that the mother could not lose what the son so received. But in case of a mother wholly dependent upon, and the sole dependent of, a son, such matter may not be considered for the purpose of reducing the character of dependency.
Upon the question of the dependency of the mother, it was brought out in the evidence that the mother owned one cow and about 50 chickens and sold some cream and eggs, and that the married son, living at home with his wife and child, alternated every two weeks with the deceased in purchasing groceries to the amount of $10. We find nothing in this to call for a holding of partial dependency of the mother. We may reasonably assume that the married son and wife and child consumed as much of the groceries as the mother and the other son. We are not informed of the amount of money received from cream furnished by the one family cow, or the groceries procured from surplus eggs from 50 chickens, and, in the absence of proof, entertain the view that the amount was small. *Page 460 
The commission was justified in finding total dependency of the mother. The mother was not only wholly dependent upon the deceased, but was his sole dependent, and, as such, entitled to the full death benefit. The award is affirmed, with costs to plaintiff.
BUTZEL, CLARK, McDONALD, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred.